 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4
         ELIZABETH CARLEY,                                    Case No. 2:16-cv-02227-JAD-BNW
 5
                          Petitioner
 6             v.                                         Order Granting Motion for Extension of
                                                                         Time
 7 WARDEN NEVENS, et al.,
                                                                          ECF No. 48
 8                        Respondents

 9            Respondent moves for an extension of time to file an opposition to the motion for an
10 evidentiary hearing. 1 Good cause appearing, I grant the motion.

11            IT THEREFORE IS ORDERED that respondents' motion for extension of time [ECF
12 No. 48] is GRANTED. The response deadline is extended to October 17, 2019.

13            Dated: September 25, 2019
                                                              _________________________________
                                                                           ____
                                                                              _ __________
                                                                                       _____
                                                                                           ____
                                                                                            _ ___
14                                                            U.S. District Ju
                                                                            Judge
                                                                               dge Jennifer
                                                                             udg    Jenniffer A.
                                                                                              A. Dorsey
                                                                                                 D
15

16

17

18

19

20

21

22

23
     1
         ECF No. 48.
